Citation Nr: 0013378	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  96-22 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease at L3,4,5, from October 31, 
1995 to November 6, 1997, and in excess of 20 percent on and 
after November 7, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from February 1943 to July 
1945.

The current appeal arose from a February 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  

The RO granted entitlement to service connection for 
degenerative joint disease at L3,4,5 as secondary to the 
service-connected amputation of the left leg at the middle 
third, with assignment of a 10 percent evaluation effective 
October 31, 1995, date of receipt of claim.  The RO also 
denied entitlement to service connection for a right leg 
disorder as secondary to the service-connected amputation of 
the left leg at the middle third.

In November 1997 the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for a right leg 
disability as secondary to the service-connected amputation 
of the left leg at the middle third, and remanded the claim 
of entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease at L3,4,5 to the RO 
for further development and adjudicative actions.

In July 1999 the RO granted entitlement to an increased 
evaluation of 20 percent for degenerative joint disease at 
L3,4,5 effective November 7, 1997, the date of the Board 
decision.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Degenerative joint disease at L3,4,5 was productive of 
not more than slight limitation of motion of the lumbar spine 
or additional functional loss due to pain or other pathology 
from October 31, 1995 to November 6, 1997.

2.  Degenerative joint disease at L3,4,5 was productive of 
not more than moderate impairment or additional functional 
loss due to pain or other pathology from November 7, 1997 to 
May 24, 1999.

3.  Degenerative joint disease at L3,4,5 has been productive 
of severe limitation of motion since May 25, 1999.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease at L3,4,5 from October 
31, 1995 to November 6, 1997 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010-5292 (1999).

2.  The criteria for an evaluation in excess of 20 percent 
for degenerative joint disease at L3,4,5 from November 7, 
1997 to May 24, 1999 have not been met.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5292.

3.  The criteria for an increased evaluation of 40 percent 
for degenerative joint disease at L3,4,5 from May 25, 1999 
have been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5292.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran submitted a claim of entitlement to service 
connection for a low back disability as secondary to his 
service-connected amputation of the left leg at middle third 
on October 31, 1995.

On file is a letter dated in October 1995 from Dr. L.S.K., 
chiropractor as well as registered nurse.  It was his opinion 
that based on the veteran's history and his examination 
findings, the veteran's lower back pain was due to an 
abnormal gait caused by his left leg amputation that was done 
in 1943.  Additional correspondence in this regard is on file 
from Dr. L.S.K. and a physician.

A November 1995 VA x-ray disclosed mild degenerative 
arthritis with narrowing of intervertebral space between L3 
and L5 with osteophyte.

Additional medical treatment reports dated during the 1990's 
include references to low back symptomatology.

VA conducted a medical examination of the veteran in February 
1996.  He reported having developed low back pain four years 
prior.  He complained that back pain was present all the 
time.  On examination there was tenderness to palpation over 
the lumbosacral area.  

On examination there were no postural abnormalities and fixed 
deformity.  The musculature of the back was essentially 
normal for the veteran's age.  There was tenderness to 
palpation over the lumbosacral spine.  Forward flexion was to 
60 degrees.  Backward extension was to 22 degrees.  Left 
lateral flexion was to 42 degrees.  Right lateral flexion was 
to 40 degrees.  There was objective evidence of pain on 
motion.  There were no localizing neurological signs.  The 
examination diagnosis was degenerative joint disease at 
L3,4,5.  X-ray study pertinently revealed mild degenerative 
joint disease of the spine.

A June 1997 VA computerized tomogram of the spine revealed 
spinal stenosis at L2-3, L3-4 and L4-5, most severe at L3-4.

VA conducted a medical examination of the veteran on May 25, 
1999.  He complained of pain, weakness, stiffness, 
fatigability, and lack of endurance.  He stated that his back 
hurt all of the time.  He was taking aspirin and Tylenol, but 
was reluctant to take VA administered medication.  Flare-ups 
were precipitated with bending and alleviated with rest.  He 
had 10 percent additional functional impairment.  

On examination of the veteran motion stopped when pain set 
in.  There was objective evidence of painful motion, spasm, 
weakness and tenderness.  He forward flexed to four degrees.  
The musculature of the back was satisfactory.  

No neurological abnormalities were detected.  Flexion to the 
right was to 22 degrees, and 20 degrees to the left.  Forward 
flexion was to 41 degrees.  Backward extension was to 18 
degrees.  The diagnosis was degenerative joint disease of the 
lumbosacral spine with minor loss of function due to pain.  

The examiner commented that the veteran's degenerative joint 
disease of L3,4,5 caused weakened movement, excess 
fatigability and incoordination.  These manifestations were 
not terribly severe, as manifested by his only taking aspirin 
and not the stronger medication.  He had to retire of account 
of this.  The pain was not visibly manifested on movement of 
the joint.  Muscle atrophy was not determinable, nor 
attributable to the veteran's service-connected disability.  
There were no conditions of the skin indicative of disuse.  
There were no other manifestations attributable to the 
service-connected low back disability.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Ratting Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155;  38 C.F.R. § 4.1 
(1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In a claim for a greater original rating after an initial 
award of service connection all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999);  38 C.F.R. § 4.2 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

A 10 percent evaluation may be assigned for slight limitation 
of motion of the lumbar spine, 20 percent when moderate, and 
40 percent when severe.  38 C.F.R. § 4.71a; Diagnostic Code 
5292.

A noncompensable evaluation may be assigned for lumbosacral 
strain with slight subjective symptoms only, 10 percent with 
characteristic pain on motion, 20 percent with muscle spasm 
on extreme forward bending, loss of lateral spine motion, and 
40 percent when severe with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a; 
Diagnostic Code 5295.

A noncompensable evaluation may be assigned for 
intervertebral disc syndrome, postoperative, cured, 10 
percent when mild, 20 percent when moderate with recurring 
attacks, 40 percent when severe with recurring attacks and 
intermittent relief, and 60 percent when pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a; Diagnostic Code 5293.

A 40 percent evaluation may be assigned for favorable 
ankylosis of the lumbar spine, 50 percent when unfavorable.  
38 C.F.R. § 4.71a; Diagnostic Code 5289.

A 60 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at a favorable ankle, 100 
percent when at an unfavorable angle, with marked deformity 
and involvement of major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type).

A 60 percent evaluation may be assigned for residuals of a 
fracture of a vertebra without cord involvement, abnormal 
mobility requiring neck brace (jury mast), 100 percent with 
cord involvement, bedridden, or requiring long leg braces.  
In other cases a rating may be assigned with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of a vertebral body.  38 C.F.R. § 4.71a; Diagnostic 
Code 5285.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

Moreover, it has been held that consideration of functional 
loss due to pain is not required when the current ratting is 
the maximum disability rating available to limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).


The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened involvement, excess fatigability, incoordination, 
and pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be at least the minimum compensable rating 
for the joint.  The joints involved should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:




(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor groups.

In addition, diagnostic code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in."  
Hicks v. Brown, 8 Vet. App. 417 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102, 4.3 
(1999).

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his low back 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected low back disability (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 1 Vet. App. 519 
(1991).

The Board is also satisfied that as a result of the November 
1997 remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  In this regard, 
the veteran was afforded the opportunity to identify 
additional sources of medical care providers who might have 
additional records referable to treatment of his low back 
disability.  Additional medical reports pertaining to this 
treatment were obtained and associated with the claims file.  
The veteran was afforded the benefit of a comprehensive VA 
orthopedic examination which was responsive to the Board's 
remand directive of November 1997.  The Board finds that the 
evidentiary record is ready for review of the veteran's 
appeal.  The Board is unaware of the existence of any 
additional evidence pertinent to the veteran's claim.
There are three distinct periods of time the Board has for 
review on appeal.  This is consistent with the Court's 
directive referable to assignment of "staged" ratings.  See 
Fenderson, supra.  The first is from October 31, 1995 to 
November 6, 1997.  That is, from the date of receipt of the 
veteran's claim for compensation benefits for his low back 
disability up until the date prior to November 7, 1997, the 
date of the Board's remand decision and the date upon which 
the RO predicated its grant of entitlement to an increased 
evaluation of 20 percent.

The evidence of record for this time period shows the veteran 
was seen for treatment of low back symptomatology on an 
outpatient basis.  He was also examined by VA in February 
1996.  During this period of time the RO evaluated the 
veteran's degenerative joint disease of the lumbar spine as 
10 percent disabling under diagnostic codes 5010-5292.  The 
10 percent evaluation was predicated on slight limitation of 
motion of the lumbar spine due to degenerative changes as 
contemplated under diagnostic code 5292 for slight limitation 
of lumbar motion, and diagnostic code 5010 for arthritis.

The next higher evaluation of 20 percent under diagnostic 
code 5292 requires moderate limitation of motion of the 
lumbar spine.  The February 1996 VA examination disclosed 
forward flexion of the lumbar spine to 60 degrees, backward 
extension to 22 degrees, left lateral flexion to 42 degrees, 
and right lateral flexion to 40 degrees, with objective pain 
on motion and tenderness to palpation over the lumbosacral 
area.  Degenerative changes at that time were characterized 
as mild.

The Board's review of the above examination does not permit 
the conclusion that the veteran was suffering from moderate 
limitation of motion, or moderate disablement with respect to 
lumbosacral strain under diagnostic code 5295 or 
intervertebral disc syndrome under diagnostic code 5293.  In 
this regard, lumbosacral strain productive of muscle spasm on 
extreme forward bending with loss of lateral spine motion or 
moderate intervertebral disc syndrome with recurring attacks 
was neither diagnosed nor has such been service-connected.  
As the Board noted earlier, the only categorization of the 
veteran's low back disability was recorded as mild and this 
was with respect to arthritis.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The veteran is 
rated under diagnostic code 5292 which is concerned with 
limitation of motion only.  Hence, consideration of 
functional loss due to pain is warranted.

The evidentiary record shows that outpatient treatment 
reports definitely show treatment for complaints of back 
pain; however, they are not informative as to functional loss 
due to pain.  The February 1996 VA examination merely states 
there was objective evidence of pain on motion with 
tenderness to palpation over the lumbosacral area.  
Degenerative joint disease was characterized as mild.  Based 
upon these findings the Board finds no medical base upon 
which to predicate assignment of a higher evaluation as 
functional loss due to pain productive of a level of 
disablement in excess of that contemplated in the then 
current 10 percent evaluation is not shown.  

In this regard, the Board notes that the examination was 
silent as to incoordination, weakened movement, fatigability, 
less or more movement than normal.  There was no evidence of 
inability, due to damage or infection in parts of the system,  
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Accordingly, the Board finds no basis for 
assignment of an evaluation in excess of 10 percent for 
functional loss due to pain during the period of time in 
question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for degenerative joint 
disease at L3,4,5 from October 31, 1995 to November 6, 1997.

The RO predicated its grant of entitlement to an increased 
evaluation of 20 percent for the veteran's service-connected 
low back disability primarily upon the clinical objective 
findings reported on the May 25, 1999 VA examination.  This 
examination report shows that forward flexion of the lumbar 
spine was to 41 degrees, backward extension to 18 degrees, 
right lateral flexion to 22 degrees and left lateral flexion 
to 20 degrees.  The examiner observed there was objective 
evidence of painful motion, spasm, weakness and tenderness.

The examiner also advised that the veteran's service-
connected low back disability caused weakened movement, 
excess fatigability and incoordination.  It was his opinion 
that these manifestations were not terribly severe as 
manifested by the veteran's only taking aspirin and not the 
stronger medication.  The examiner also noted that the 
veteran had to retire on account of his back pain.  The 
examiner also recorded that pain was not visibly manifested 
on movement of the joint.

The Board finds the foregoing examination report somewhat 
contradictory.  The examination report shows that although 
the veteran was prescribed much stronger medication by VA, 
and this obviously required prescription, he also tried to 
avoid that stronger medication and settled for aspirin and 
Tylenol.  It appears that, although not reported, the veteran 
has cogent reasons for not taking the stronger medication, 
one of which may be the side effects resulting therefrom.  
The examiner made it a point to state that the veteran's pain 
was not terribly severe in view of the fact that he did not 
take the stronger medication.  It appears that if the veteran 
had admitted to taking the stronger medication, the VA 
examiner may have acknowledged that his low back disability 
was indeed severe.

Again, the examination is somewhat contradictory in view of 
the VA examiner recording the veteran has only a 10 percent 
additional functional impairment, yet later in the report 
states the veteran had to retire because of pain.  The 
veteran clearly acknowledged pain, weakness, stiffness, 
fatigability, and lack of endurance.  He was found to have a 
postural abnormality reported as being forward flexed to 4 
degrees.



The Board finds that as of the date of the May 25, 1999 VA 
examination report, the veteran has disablement of his low 
back in excess of that contemplated in the 20 percent 
evaluation.  In this regard, the Board rules out a 40 percent 
evaluation for lumbosacral strain and intervertebral disc 
syndrome as neither disorder has been diagnosed and 
associated with the service-connected low back disability.  
However, forward flexion of the lumbar spine was limited to 
41 degrees, a considerable decrease from the 60 degrees 
previously reported on VA examination in February 1996.  
Generally forward flexion of the lumbar spine has been 
reported on an average of 90 degrees.  The 41 degree 
limitation of motion more closely approximates severe 
limitation of motion of the lumbar spine contemplated in the 
maximum schedular evaluation of 40 percent assignable under 
diagnostic code 5292.

It is the judgment of the Board that as of May 25, 1999, the 
date of the VA examination report, the veteran has been shown 
to suffer from overall low back disability more closely 
approximating severe limitation of motion thereby warranting 
entitlement to a 40 percent evaluation under diagnostic code 
5292.  The veteran is also rated under diagnostic code 5010 
for arthritis; however, 20 percent is the maximum rating 
assignable under that code for his lumbar spine disability.

The veteran's service-connected low back disability does not 
include ankylosis of the lumbar spine as a manifestation 
thereof, thereby precluding a grant of an increased 
evaluation of 50 percent under diagnostic code 5289 for 
unfavorable ankylosis.  Also, a 60 percent evaluation may be 
assigned for pronounced intervertebral disc syndrome under 
diagnostic code 5293; however, as the Board noted earlier, 
such disorder has not been diagnosed as part and parcel of 
the veteran's service-conned low back disability.  



Additionally, the veteran does not have complete bony 
fixation of the spine at a favorable angle which would 
warrant a 60 percent evaluation under diagnostic code 5286.  
He does not have residuals of vertebral fracture without cord 
involvement which would warrant a 60 percent evaluation under 
diagnostic code 5285.  There has been no radiographic 
identification of demonstrable deformity of a vertebral body 
which would warrant an additional 10 percent evaluation under 
this code.

As to consideration of functional loss due to pain at the 40 
percent evaluation, the Board notes that such consideration 
is not required when the veteran is at the maximum rating 
available for limitation of motion.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  As the Board noted earlier, the 
veteran is at the maximum rating of 40 percent for severe 
limitation of motion of the lumbar spine under diagnostic 
code 5292.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
has neither provided nor discussed the criteria for 
assignment of an extraschedular evaluation.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability picture presented in this case, the 
Board cannot conclude that the disability picture is so 
unusual or exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular schedular 
criteria.

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where the circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The record does not 
show that the veteran has ever required inpatient care.  The 
service-connected low back disability per se has not been 
shown to markedly interfere with employment, though the 
veteran has reported on examination that his symptomatology 
resulted in his retirement.  The veteran is also service-
connected for amputation of the left leg at middle third, and 
gunshot wound scars.  He is also in receipt of special 
monthly compensation for loss of use of one foot.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
service-connected low back disability.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease at L3,4,5 from October 31, 
1995 to November 6, 1997 is denied.

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease at L3,4,5 from November 7, 1997 to 
May 24, 1999 is denied.

Entitlement to an increased evaluation of 40 percent for 
degenerative joint disease at L3,4,5 on and after May 25, 
1999 is granted, subject to the governing criteria applicable 
to the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

